Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 1 of 11 Page ID #:479



     1   Ryan M. Penhallegon, Esq. (SBN 234787)
         rpenhallegon@structurelaw.com
     2   Cody A. Brittain, Esq. (SBN 337676)
         cbrittain@structurelaw.com
     3   STRUCTURE LAW GROUP, LLP
         1754 Technology Drive, Suite 135
     4   San Jose, California 95110
         Telephone: (408) 441-7500
     5   Facsimile: (408) 441-7501

     6   Attorneys for Defendant
         DOMINIC CYRIL GAGLIARDI
     7
     8                                UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
     9
                                             SOUTHERN DIVISION
    10
         DEL OBISPO YOUTH BASEBALL,                          CASE NO. 8:21-CV-00199-JVS-DFM
    11   INC. d/b/a DANA POINT YOUTH
         BASEBALL, et al.,                                   DOMINIC CYRIL GAGLIARDI’S
    12                                                       ANSWER TO FIRST AMENDED
                Plaintiffs,                                  COMPLAINT
    13
                                                             Complaint Filed:      January 28, 2021
    14   v.                                                  Trial Date:           December 6, 2022
    15   THE AMBASSADOR GROUP LLC
         d/b/a AMBASSADOR CAPTIVE
    16   SOLUTIONS, et al.,
    17
                              Defendants.
    18
    19        Defendant DOMINIC CYRIL GAGLIARDI (“Defendant” or “Gagliardi”), hereby

    20   responds to Plaintiff DEL OBISPO YOUTH BASEBALL, INC. d/b/a DANA POINT YOUTH

    21   BASEBALL’S (“Plaintiff”) First Amended Class Action Complaint (“FAC”) as follows:

    22                                      PRELIMINARY STATEMENT

    23        A.       Defendant Dominic Gagliardi does not belong in this case. Mr. Gagliardi was not

    24   the President or an officer of Gagliardi Insurance Services, Inc. during the period at issue and

    25   Mr. Gagliardi was not aware of, did not participate in, and did not profit from any of the matters

    26   alleged in the FAC in which Gagliardi Insurance Services, Inc. was alleged to have been

    27   involved. As it stands, Plaintiff alleges that Gagliardi Insurance Services, Inc. was paid a grand

    28   total of approximately $8,000 as an insurance premium in the most recent policy period (2020)

                                                       -1-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 2 of 11 Page ID #:480



     1   for what Plaintiff alleges was a non-existent insurance policy. Plaintiff does not allege that any

     2   claim has been made against this or any other alleged non-existent insurance policy issued by

     3   Gagliardi Insurance Services, Inc. In short, Mr. Gagliardi was not responsible for Gagliardi

     4   Insurance Services, Inc.’s operations during the period in question and has and continues to be

     5   personally harmed by the alleged actions of the third parties alleged in the FAC.

     6        B.       Except as otherwise expressly stated herein, Gagliardi expressly denies each and

     7   every allegation contained in the FAC, including without limitation any allegations contained in

     8   the paragraphs, subparagraphs, headings, subheadings, footnotes, and exhibits of the FAC, and

     9   specifically denies any and all liability. To the extent that the titles, headings, subheadings,

    10   paragraphs, and footnotes of the FAC are intended to be allegations directed to Gagliardi, they

    11   are, unless otherwise admitted, denied.

    12        C.       Gagliardi reserves the right to seek to amend and supplement his Answer as may

    13   be appropriate or necessary.

    14                                          NATURE OF ACTION

    15        1.       The allegations in Paragraphs “1” and “2” state arguments and conclusions of law

    16   to which no response is required. However, to the extent a response is required, Gagliardi denies

    17   the allegations in Paragraphs “1” and “2” and refers all questions of law to the Court for

    18   determination.

    19                                       JURISDICTION & VENUE

    20   2.    The allegations in Paragraphs “3”, “4”, “5”, and “6” state arguments and conclusions of

    21   law to which no response is required. However, to the extent a response is required, Gagliardi

    22   denies all allegations in Paragraphs “3” and “4” except that subject matter jurisdiction exists as

    23   to the First Claim for Relief pursuant to 28 U.S.C. § 1331 and that the additional claims arising

    24   under state law form part of the same case or controversy pursuant to 28 U.S.C. § 1367. Gagliardi

    25   denies the allegations in Paragraphs “5” and “6” except admits that he resides in California, and

    26   refers all questions of law to the Court for determination.

    27                                              PARTIES

    28        3.       The allegations in Paragraphs “7”, “8”, “9”, “10”, and “11” relate to parties other

                                                        -2-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 3 of 11 Page ID #:481



     1   than Gagliardi, and Gagliardi is not required to respond. However, to the extent a response is

     2   required, Gagliardi denies knowledge or information sufficient to form a belief as to the truth of

     3   the allegations in Paragraphs “7”, “8”, “9”, “10”, and “11”.

     4        4.       Gagliardi admits the allegations in Paragraph “12”.

     5                                         BACKGROUND FACTS

     6        5.       The allegations in Paragraphs “13”, “14”, “15”, and “16” relate to parties other

     7   than Gagliardi, and Gagliardi is not required to respond. However, to the extent a response is

     8   required, Gagliardi denies knowledge or information sufficient to form a belief as to the truth of

     9   the allegations in Paragraphs “13”, “14”, “15”, and “16”.

    10        6.       Gagliardi denies the allegations in Paragraphs “17”, “18”, “19”, “24”, and “25”

    11   and refers all questions of law to the Court for determination.

    12        7.       Gagliardi denies each allegation contained within Paragraphs “20”, “21”, “22”,

    13   “23”, “26”, and “27”.

    14        8.       The allegations in Paragraphs “28”, “29”, “30”, “31”, “32”, “33”, “34”, “35”, and

    15   “36” state arguments and conclusions of law to which no response is required. However, to the

    16   extent a response is required, Gagliardi denies knowledge or information sufficient to form a

    17   belief as to the truth of the allegations in Paragraphs “28”, “29”, “30”, “31”, “32”, “33”, “34”,

    18   “35”, and “36” and refers all questions of law to the Court for determination.

    19        9.       The allegations in Paragraphs “37”, “38”, “39”, “40”, “41”, “42”, and “43” relate

    20   to parties other than Gagliardi and do not require Gagliardi’s response. However, to the extent a

    21   response is required, Gagliardi denies knowledge or information sufficient to form a belief as to

    22   the truth of the allegations in Paragraphs “37”, “38”, “39”, “40”, “41”, “42”, and “43”.

    23        10.      Gagliardi denies the allegations in Paragraphs “44” and “47” and refers all

    24   questions of law to the Court for determination.

    25        11.      The allegations in Paragraphs “45”, “48”, “49”, “50”, “51”, “52”, “53”, and “54”

    26   relate to parties other than Gagliardi and do not require Gagliardi’s response. However, to the

    27   extent a response is required, Gagliardi denies the allegations in Paragraphs “45”, “48”, “49”,

    28   “50”, “51”, “52”, “53”, and “54”.

                                                       -3-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 4 of 11 Page ID #:482



     1           12.   Gagliardi denies the allegations in Paragraph “46” to the extent the allegations are

     2   directed against him, and denies knowledge or information sufficient to form a belief as to the

     3   truth of the allegations in Paragraph “46” as directed against other parties.

     4           13.   The allegations in Paragraph “55” state arguments and conclusions of law and

     5   relate to parties other than Gagliardi, and do not require Gagliardi’s response. However, to the

     6   extent a response is required, Gagliardi denies the allegations in Paragraph 55” and refers all

     7   questions of law to the Court for determination.

     8           14.   To the extent that the allegations in Paragraph “56” purport to be based on

     9   documents, including those attached as exhibits to the FAC, those documents speak for

    10   themselves, and all characterizations thereof are denied. However, to the extent a response is

    11   required, Gagliardi admits, upon information and belief, that Gagliardi Insurance Services, Inc.

    12   published the quoted text on its website but denies the FAC’s characterization thereof.

    13           15.   Gagliardi denies the allegations in Paragraphs “57” and “59” and refers all

    14   questions of law to the Court for determination.

    15           16.   The allegations in Paragraph “58” relate to parties other than Gagliardi, and do not

    16   require Gagliardi’s response. However, to the extent a response is required, Gagliardi denies

    17   knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

    18   “58”.

    19           17.   To the extent that the allegations in Paragraph “60” purport to be based on

    20   documents, including those attached as exhibits to the FAC, those documents speak for

    21   themselves, and all characterizations thereof are denied. However, to the extent a response is

    22   required, Gagliardi denies the allegations in Paragraph “60” except admits, upon information

    23   and belief, that Gagliardi Insurance Services, Inc. produced certain certificates of insurance and

    24   coverage summaries, and refers all questions of law to the Court for determination.

    25           18.   Gagliardi denies the allegations in Paragraphs “61”, “62”, “63”, “64”, “65”, “66”,

    26   and “67”, and refers all questions of law to the Court for determination.

    27           19.   To the extent that the allegations in Paragraphs “68” and “69” purport to be based

    28   on documents, including those attached as exhibits to the FAC, those documents speak for

                                                        -4-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 5 of 11 Page ID #:483



     1   themselves, and all characterizations thereof are denied. However, to the extent a response is

     2   required, Gagliardi admits, upon information and belief, that Gagliardi Insurance Services, Inc.

     3   notified stakeholders of a lawsuit commenced by issuing carriers, but denies the FAC’s

     4   characterization of the correspondence.

     5        20.      Gagliardi denies the allegations contained within Paragraph “70” upon

     6   information and belief.

     7        21.      Gagliardi denies the allegations contained within Paragraph “71” and refers all

     8   questions of law to the Court for determination.

     9        22.      To the extent that the allegations in Paragraph “72” purport to be based on

    10   documents, including those attached as exhibits to the FAC, those documents speak for

    11   themselves, and all characterizations thereof are denied. However, to the extent a response is

    12   required, Gagliardi denies the allegations in Paragraph “72” and refers all questions of law to the

    13   Court for determination.

    14        23.      The allegations in Paragraph “73” states arguments and conclusions of law and

    15   relate to allegations concerning other parties, and do not require Gagliardi’s response. However,

    16   to the extent a response is required, Gagliardi denies the allegations in Paragraph “73” and refers

    17   all questions of law to the Court for determination.

    18        24.      The allegations in Paragraphs “74” and “75” relate to parties other than Gagliardi,

    19   and Gagliardi is not required to respond. However, to the extent a response is required, Gagliardi

    20   denies knowledge or information sufficient to form a belief as to the truth of the allegations in

    21   Paragraphs “74” and “75”.

    22        25.       To the extent that the allegations in Paragraph “76” purport to be based on

    23   documents, including those attached as exhibits to the FAC, those documents speak for

    24   themselves, and all characterizations thereof are denied. Gagliardi denies knowledge or

    25   information sufficient to form a belief as to the remaining allegations in Paragraph “76” and

    26   refers all questions of law to the Court for determination.

    27        26.      The allegations in Paragraphs “77”, “78”, and “79” state arguments and

    28   conclusions of law to which no response is required. However, to the extent a response is

                                                        -5-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 6 of 11 Page ID #:484



     1   required, Gagliardi denies knowledge or information sufficient to form a belief as to the truth of

     2   the allegations in Paragraphs “77”, “78”, and “79” and refers all questions of law to the Court

     3   for determination.

     4                                   CLASS ACTION ALLEGATIONS

     5        27.      The allegations in Paragraphs “80”, “81”, “82”, “83”, “84”, “85”, “86”, “87”, “88”,

     6   “89”, “90”, and “91” state arguments and conclusions of law to which no response is required.

     7   However, to the extent a response is required, Gagliardi denies the allegations in Paragraphs

     8   “80”, “81”, “82”, “83”, “84”, “85”, “86”, “87”, “88”, “89”, “90”, and “91” and refers all

     9   questions of law to the Court for determination.

    10                                      FIRST CLAIM FOR RELIEF

    11         Racketeer Influenced and Corrupt Organizations Act pursuant to 18 U.S.C. § 1961

    12                                                et seq.

    13        28.      As to the re-allegations contained within Paragraph “92” of the FAC, Gagliardi

    14   incorporates his responses to Paragraphs “1” through “91” as if fully restated herein.

    15        29.      Gagliardi denies the allegations in Paragraphs “92”, “93”, “94”, “95”, “96”, “97”,

    16   “98”, “99”, “100”, “101”, and “102”, and refers all questions of law to the Court for

    17   determination.

    18        30.      Gagliardi denies the allegations in paragraph “103”.

    19                                    SECOND CLAIM FOR RELIEF

    20                                                Conversion

    21        31.      As to the re-allegations contained within Paragraph “104” of the FAC, Gagliardi

    22   incorporates his responses to Paragraphs “1” through “103” as if fully restated herein.

    23        32.      Gagliardi denies the allegations in Paragraphs “105” and “109” and refers all

    24   questions of law to the Court for determination.

    25        33.      Gagliardi denies the allegations in Paragraphs “106”, “107”, and “108”.

    26                                     THIRD CLAIM FOR RELIEF

    27                                            Unjust Enrichment

    28
                                                       -6-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 7 of 11 Page ID #:485



     1        34.      As to the re-allegations contained within Paragraph “110” of the FAC, Gagliardi

     2   incorporates his responses to Paragraphs “1” through “109” as if fully restated herein.

     3        35.      Gagliardi denies the allegations in Paragraphs “111”, “112”, “113”, “114”, “115”,

     4   and “116” and refers all questions of law to the Court for determination.

     5                                     FOURTH CLAIM FOR RELIEF

     6                Unfair Competition pursuant to Cal. Bus. & Prof. Code § 17200 et seq.

     7        36.      As to the re-allegations contained within Paragraph “117” of the FAC, Gagliardi

     8   incorporates his responses to Paragraphs “1” through “116” as if fully restated herein.

     9        37.      Gagliardi denies the allegations in Paragraph “118” and refers all questions of law

    10   to the Court for determination.

    11        38.      Gagliardi denies the allegations in Paragraphs “119”, “120”, “121”, and “122”.

    12                                      FIFTH CLAIM FOR RELIEF

    13                                                 Negligence

    14        39.      As to the re-allegations contained within Paragraph “123” of the FAC, Gagliardi

    15   incorporates his responses to Paragraphs “1” through “122” as if fully restated herein.

    16        40.      Gagliardi denies the allegations in Paragraphs “124”, “125”, “126”, and “127” and

    17   refers all questions of law to the Court for determination.

    18        41.      Gagliardi denies the allegations in Paragraphs “128”, “129”, and “130”.

    19                                       AFFIRMATIVE DEFENSES

    20                          AS AND FOR A FIRST AFFIRMATIVE DEFENSE

    21        42.      Each and every cause of action in the FAC fails to state a claim upon which relief

    22   may be granted.

    23                        AS AND FOR A SECOND AFFIRMATIVE DEFENSE

    24        43.      The FAC and each cause of action asserted therein are barred by the doctrine of

    25   laches because Plaintiff, upon information and belief, unreasonably delayed before pursuing its

    26   purported rights.

    27                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

    28        44.      Plaintiff’s claims are barred, in whole or in part, for failure to mitigate damages,

                                                        -7-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 8 of 11 Page ID #:486



     1   if any (all of which are expressly denied).

     2                          AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

     3         45.        Plaintiff lacks standing to seek the relief demanded because Plaintiff has not

     4   suffered a cognizable injury from the conduct alleged in the FAC.

     5                            AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

     6         46.        Plaintiff’s claims are barred against Gagliardi because the harm suffered, if any

     7   (which is expressly denied), was caused by other persons for whose acts or omissions Gagliardi

     8   is not liable.

     9                            AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

    10         47.        Plaintiff’s claims are not ripe for adjudication.

    11                          AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

    12         48.        If Plaintiff sustained any damages (which is expressly denied), all or part of the

    13   damages alleged in the FAC were caused by the acts and/or omissions of other persons or entities,

    14   including Plaintiff, for whose conduct Gagliardi is not legally responsible. Consequently, the

    15   alleged damages, if any (all of which are expressly denied), are not recoverable from Gagliardi

    16   or otherwise must be apportioned or reduced to the extent such damages were caused by others

    17   for whom Gagliardi is not liable.

    18                          AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

    19         49.        There is no ascertainable class and, consequently, the putative class may not be

    20   certified.

    21                            AS AND FOR A NINTH AFFIRMATIVE DEFENSE

    22         50.        The putative class may not be certified because the class is not so numerous that

    23   joinder of all members would be impracticable.

    24                           AS AND FOR A TENTH AFFIRMATIVE DEFENSE

    25         51.        The putative class may not be certified because the common issues of law and fact

    26   do not predominate over the individual issues.

    27                        AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

    28         52.        The putative class may not be certified because there is no well-defined

                                                          -8-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 9 of 11 Page ID #:487



     1   community of interest in or commonality between the questions of law and fact.

     2                       AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

     3         53.     The putative class may not be certified because Plaintiff’s claims are not typical

     4   of those claims of other members of the asserted putative class.

     5                     AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

     6         54.     The putative class may not be certified because class action is not superior to other

     7   methods of adjudication.

     8                     AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

     9         55.     The putative class may not be certified because neither Plaintiff nor its counsel is

    10   able to fairly and adequately protect the interests of all members of the putative class.

    11                      AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

    12         56.     The amount in controversy is less than the jurisdictional minimum per 28 U.S.

    13   Code §§ 1332(a),1332(d).

    14                      AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

    15         57.     The claims are barred by the alleged statutes of limitations.

    16                    AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

    17         58.     Plaintiff has failed to name an indispensable party to the action.

    18                    AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

    19         59.     Gagliardi has not directed, engaged, actively participated in any unlawful, unfair,

    20   or fraudulent business act.

    21                     AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

    22         60.     Gagliardi did not act in the manner alleged but if he did, his acts and/or omissions

    23   were solely in his capacity as an agent of Gagliardi Insurance Services, Inc. and did not, in fact

    24   or in intent, advance his own personal interests.

    25                      AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

    26         61.     Gagliardi did not act in the manner alleged but if he did, he lacked the requisite

    27   mens rea required of the predicate acts alleged in the FAC’s First Claim for Relief.

    28   ///

                                                        -9-
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 10 of 11 Page ID #:488



     1                    AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

     2         62.     The FAC’s First Claim for Relief must fail because there is and was no unlawful

     3   enterprise.

     4                  AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

     5         63.     The FAC’s First Claim for Relief must fail because there was no pattern of

     6   racketeering as the alleged predicate act(s) (which did not occur, but if they did occur) were

     7   discrete, isolated, and unrelated; have ceased and cannot occur in the future; and did not extend

     8   over a substantial period of time.

     9                   AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

    10         64.     To the extent Gagliardi is found to have committed an act which caused the alleged

    11   damage (which is expressly denied), Gagliardi’s acts were too far removed from the alleged

    12   damage to constitute the proximate cause of the alleged damage, and other parties’ acts, which

    13   intervened between and superseded the alleged acts and/or omissions of Gagliardi and the

    14   alleged damages, severed the chain of causality between any acts committed by Gagliardi and

    15   the alleged damages.

    16                  AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

    17         65.     The Court should abstain from exercising jurisdiction over this matter pending

    18   resolution of concurrent litigation which concerns matters integral to resolution of the FAC.

    19                            RESERVATION OF ADDITIONAL DEFENSES

    20         66.     Gagliardi acknowledges that he does not have sufficient knowledge or information

    21   from which to form a belief as to whether he may have additional, as yet unstated, affirmative

    22   defenses available. He therefore reserves the right to assert any additional affirmative defenses

    23   if discovery or investigation indicate they would be appropriate.

    24   ///

    25   ///

    26   ///

    27
    28
                                                      - 10 -
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
Case 8:21-cv-00199-JVS-DFM Document 54 Filed 06/30/21 Page 11 of 11 Page ID #:489



     1                             DEFENDANT’S PRAYER FOR RELIEF

     2         WHEREFORE, Defendant DOMINIC CYRIL GAGLIARDI prays as follows:

     3        A.     That Plaintiff takes nothing from this lawsuit;

     4        B.     For reasonable attorney’s fees to the extent permissible under applicable law;

     5        C.     For costs of suit incurred herein; and

     6        D.     For such other relief as this Court deems just and proper.

     7
     8   Date: June 30, 2021                STRUCTURE LAW GROUP, LLP

     9
    10
                                                    By:    /s/ Ryan M. Penhallegon
    11                                                    Ryan M. Penhallegon, Esq.
                                                          Cody A. Brittain, Esq.
    12                                                    Attorneys for Defendant
                                                          DOMINIC CYRIL GAGLIARDI
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                     - 11 -
         DOMINIC CYRIL GAGLIARDI’S ANSWER TO FIRST AMENDED COMPLAINT
